DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 2/15/2022 have been entered.  Claims 2, 9, 11, 12, 19 and 21 have been amended.  Claim 1 has been cancelled.  No claims have been added.  Claims 2-21 are currently pending in this application, with claims 2 and 12 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments filed 2/15/2022 with respect to the 35 USC 112 rejection of claims 9, 11, 19 and 21 have been fully considered and are persuasive.  This objection and rejection are withdrawn.

Applicant's arguments on pages 6-8 that were filed 2/15/2022 have been fully considered, but they are not persuasive.
Applicant argues beginning on page 7 that Gannot does not teach the claim limitation of “train an ADL model”, as recited in claim 2, and the similar or identical claim limitation included in the other independent claims.  Examiner respectfully disagrees.  
Applicant states that Gannot fails to disclose or describe training an activity of daily life (ADL) model, because Gannot appears to classify sounds exclusively into fall (according to a “human fall model”) or other (according to a “other events’ model”).
Examiner asserts that [0072] - The training phase 30 consists of event detection and segmentation 34, feature extraction 36, feature selection 36 and model estimation 38 modules.  In the training phase of the algorithm, we estimate two classification 
Therefore, Gannot teaches “train an ADL model”, as recited in claim 2, and the similar or identical claim limitation included in the other independent claims.  [0054] has been included in the rejection for mere clarification purposes only, since it specifically states that a fall is being distinguished from a daily activity.
Applicant argues beginning on page 7 that Koblasz fails to teach or disclose the claim limitation of “receive a set of measurement data including accelerometer data, magnetometer data, or audio data”, as recited in claim 2, and the similar or identical claim limitation included in the other independent claims, and specifically receiving audio data as a type of measurement data, as recited (as one option) in the claims.  Examiner respectfully disagrees.  
Applicant states that The Office Action on pages 5-6 rejects the concept of receiving audio data by relying on Koblasz at paragraph [0040], because Koblasz discusses “one or more audio speakers” which receive “commands, instructions or information that result in the sounding of an auditory alert.”

Therefore, Koblasz teaches “receive a set of measurement data including accelerometer data, magnetometer data, or audio data”, as recited in claim 2, and the similar or identical claim limitation included in the other independent claims, and specifically receiving audio data as a type of measurement data, as recited (as one option) in the claims.  The teaching from [0040] that the speaker(s) may sound out that a patient may have fallen has been included in the rejection for mere clarification purposes only.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, 9, 11-13, 15, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koblasz (US PG Publication 2007/0159332), in view of Gannot, et al (US PG Publication 2009/0224925), hereafter Gannot.


a non-transitory computer readable storage medium including instructions that, when executed by a processor
([0022] - The central monitoring computer 110 may be any type of computing device and may include either hardware, software, or a combination of both, that may make the central monitoring computer 110 operative to perform the functions described herein, or originate instructions that are used to perform the functions described herein that may reside on compact disc, thumb drive, or any other type of computer readable medium), 
cause the processor to perform operations to:
receive a set of measurement data including 
accelerometer data, 
magnetometer data, or
audio data
([0040] - The central monitoring computer 110 may be to control or communicate with peripheral devices 120 that are one or more audio speakers.  The speaker(s) may sound out that a patient may have fallen.  A computer can communicate with a speaker, and the communications can contain commands, instructions, or information that result in the sounding of an auditory alert indicating that a patient may have fallen);
receive tags for the set of measurement data, the tags identifying a first set of measurement data tagged as indicative of a fall
([0030] - If an RFID tag 115 worn by a patient, regardless of whether it is active or passive, comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115.  The proximity can be a range that may be any range practical to determine whether a person wearing an RFID fall tag has fallen) and 
a second set of measurement data tagged as indicative of an activity of daily life (ADL) based on physical movement of users
([0015] - The present invention may be embodied in a wide range of systems, methods, and devices for using body-worn RFID tags related instrumentation located in the premises where a monitored person is located to prevent or detect specific types of movements of the person, such as wandering, bed egress, attempted room egress, and medication errors).
Koblasz does not teach
train a fall model and train an ADL model using the set of measurement data and the tags; and 
wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL.
In the same field of endeavor, Gannot teaches the limitations not taught by Koblasz, including	
train a fall model and train an ADL model using the set of measurement data and the tags
([0054] - Algorithms described herein enable a distinction to be made between a human fall event and other events such as sounds of mere daily activities
[0072] - The training phase 30 consists of event detection and segmentation 34, feature extraction 36, feature selection 36 and model estimation 38 modules.  In the training phase of the algorithm, we estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42 (other events include daily activities – see [0054])); and 
wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL
([0072] - We estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, which includes determining a fall based on measurement data, to include Gannot’s teaching of determining a fall based on measurement data, by training two classification models, for the benefit of preventing false events between the human fall events and other events (see [0145]).
Regarding claim 3, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Gannot further teaches

([0072] - We estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42
[0109] - The training dataset found to have a Gaussian distribution for each class.  Therefore, Gaussian models were estimated for each class
(Gaussian models include a mix of the two classification models estimated for each of the fall and other event classifications associated with the trained classification models)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Gannot’s teaching of determining a fall based on measurement data, by training two classification models, for the benefit of preventing false events between the human fall events and other events (see [0145]).
Regarding claim 5, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Koblasz further teaches
wherein the set of measurement data includes prior events classified as fall and ADL events
([0046] - Many patients who have a history of falling may want to be monitored by any and all means possible, and thus may pre-approve the use of cameras to confirm and display falls.  An exemplary method includes determining whether a patient has a history of falls, asking a patient to pre-approve knee-level surveillance during the admissions process, and linking RFID tags associated with the patient to the patient's records
[0059] - In this embodiment of the invention, a prerecorded or synthesized verbal message in the patient's preferred language is generated by the speaker(s) located near the wandering antenna 500 that received the signal from the patient's RFID tag 115.  The audible message instructs the patient to return to an area where the patient is authorized to be
[0061] - In an exemplary method, a lookup table may be used to consult the history of the patient to decide, based on the vulnerability of the patient, whether to generate one verbal warning message or to repeat the verbal warning message several times at increasing amplitudes
(Data measured based on history of patient falling and performing wandering activity)). 
Regarding claim 6, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Koblasz further teaches
wherein the instructions further cause the processor to 
receive additional measurement data including in-use data and update the fall model and the ADL model using the additional measurement data
([0040] - The speaker(s) may sound out that a patient may have fallen, and may also sound out the location of the patient, for example, "Code Orange in Room 325".  The alert message may be repeated by the speaker(s) at predetermined, periodic intervals until the RFID floor antenna 100 detects the proximity of an attendant's badge
[0048] - Detection of Patient Wandering RFID floor antennas 100, examples of which have been described above, may be also used to detect wandering.  The same floor antennas can detect when a patient has wandered out of a room into an unauthorized area
(Detection is made at regular intervals of data indicative of fall and location (room or other location where patient may have wandered))).
Regarding claim 9, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Koblasz further teaches
wherein the instructions further cause the processor to 
determine a threshold for classifying an event as a fall, and wherein the unclassified measurement data is classified based on a score for the unclassified measurement data and the threshold
([0030] - If an RFID tag 115 worn by a patient comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115, where the proximity can be a range that is preset and may be any range practical to determine whether a person wearing an RFID fall tag has fallen.  An example of such a detection range is zero to two feet). 
Regarding claim 11, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.

wherein to classify the unclassified measurement data as indicative of a fall or an ADL, the fall model and the ADL model are to determine a re-confirmation or change of classification from an initial classification received from a wearable device that generated the unclassified measurement data
([0030] - If an RFID tag 115 worn by a patient comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115, where the proximity can be a range that is preset and may be any range practical to determine whether a person wearing an RFID fall tag has fallen
[0046] - Many patients who have a history of falling may want to be monitored by any and all means possible, and thus may pre-approve the use of cameras to confirm and display falls.  An exemplary method includes determining whether a patient has a history of falls, asking a patient to pre-approve knee-level surveillance during the admissions process, and linking RFID tags associated with the patient to the patient's records). 
Regarding claim 12, Koblasz teaches a method comprising:
receiving, at a processor, a set of measurement data including accelerometer data,
magnetometer data, or
audio data
The central monitoring computer 110 may be to control or communicate with peripheral devices 120 that are one or more audio speakers.  The speaker(s) may sound out that a patient may have fallen.  A computer can communicate with a speaker, and the communications can contain commands, instructions, or information that result in the sounding of an auditory alert indicating that a patient may have fallen); 
receiving tags for the set of measurement data, the tags identifying a first set of measurement data tagged as indicative of a fall
([0030] - If an RFID tag 115 worn by a patient, regardless of whether it is active or passive, comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115.  The proximity can be a range that may be any range practical to determine whether a person wearing an RFID fall tag has fallen) and 
 a second set of measurement data tagged as indicative of an activity of daily life (ADL) based on physical movement of users
([0015] - The present invention may be embodied in a wide range of systems, methods, and devices for using body-worn RFID tags related instrumentation located in the premises where a monitored person is located to prevent or detect specific types of movements of the person, such as wandering, bed egress, attempted room egress, and medication errors).
Koblasz does not teach
training, using the processor, a fall model and training an ADL model using the set of measurement data and the tags;  and wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL.

training, using the processor, a fall model and training an ADL model using the set of measurement data and the tags
([0054] - Algorithms described herein enable a distinction to be made between a human fall event and other events such as sounds of mere daily activities 
[0072] - The training phase 30 consists of event detection and segmentation 34, feature extraction 36, feature selection 36 and model estimation 38 modules.  In the training phase of the algorithm, we estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42 (other events include daily activities – see [0054])); and 
wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL
([0072] - We estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, which includes determining a fall based on measurement data, to include Gannot’s teaching of determining a fall based on measurement data, by training 
Regarding claim 13, Koblasz, in view of Gannot, teaches the method of claim 12.
Gannot further teaches
wherein the fall model and the ADL model are Gaussian mixture model (GMM) models
([0072] - We estimate two classification models for different types of events.  In our system there are two classes of classification: "human fall" 40 and "other event" 42
[0109] - The training dataset found to have a Gaussian distribution for each class.  Therefore, Gaussian models were estimated for each class
(Gaussian models include a mix of the two classification models estimated for each of the fall and other event classifications associated with the trained classification models)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Gannot’s teaching of determining a fall based on measurement data, by training two classification models, for the benefit of preventing false events between the human fall events and other events (see [0145]).
Regarding claim 15, Koblasz, in view of Gannot, teaches the method of claim 12.
Koblasz further teaches

([0046] - Many patients who have a history of falling may want to be monitored by any and all means possible, and thus may pre-approve the use of cameras to confirm and display falls.  An exemplary method includes determining whether a patient has a history of falls, asking a patient to pre-approve knee-level surveillance during the admissions process, and linking RFID tags associated with the patient to the patient's records
[0059] - In this embodiment of the invention, a prerecorded or synthesized verbal message in the patient's preferred language is generated by the speaker(s) located near the wandering antenna 500 that received the signal from the patient's RFID tag 115.  The audible message instructs the patient to return to an area where the patient is authorized to be
[0061] - In an exemplary method, a lookup table may be used to consult the history of the patient to decide, based on the vulnerability of the patient, whether to generate one verbal warning message or to repeat the verbal warning message several times at increasing amplitudes
(Data measured based on history of patient falling and performing wandering activity)). 
Regarding claim 16, Koblasz, in view of Gannot, teaches the method of claim 12.
Koblasz further teaches
further comprising receiving additional measurement data including in-use data and updating the fall model and the ADL model using the additional measurement data
([0040] - The speaker(s) may sound out that a patient may have fallen, and may also sound out the location of the patient, for example, "Code Orange in Room 325".  The alert message may be repeated by the speaker(s) at predetermined, periodic intervals until the RFID floor antenna 100 detects the proximity of an attendant's badge
[0048] - Detection of Patient Wandering RFID floor antennas 100, examples of which have been described above, may be also used to detect wandering.  The same floor antennas can detect when a patient has wandered out of a room into an unauthorized area
(Detection is made at regular intervals of data indicative of fall and location (room or other location where patient may have wandered))).

Regarding claim 19, Koblasz, in view of Gannot, teaches the method of claim 12.
Koblasz further teaches
further comprising determining a threshold for classifying an event as a fall, and wherein the unclassified measurement data is classified based on a score for the unclassified measurement data and the threshold
([0030] - If an RFID tag 115 worn by a patient comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115, where the proximity can be a range that is preset and may be any range practical to determine whether a person wearing an RFID fall tag has fallen.  An example of such a detection range is zero to two feet). 
Regarding claim 21, Koblasz, in view of Gannot, teaches the method of claim 12.

wherein to classify the unclassified measurement data as indicative of a fall or an ADL, the fall model and the ADL model are to determine a re-confirmation or change of classification from an initial classification received from a wearable device that generated the unclassified measurement data 
([0030] - If an RFID tag 115 worn by a patient comes into proximity with an RFID floor antenna 100, the RFID floor antenna 100 may receive a signal from that RFID tag 115, where the proximity can be a range that is preset and may be any range practical to determine whether a person wearing an RFID fall tag has fallen
[0046] - Many patients who have a history of falling may want to be monitored by any and all means possible, and thus may pre-approve the use of cameras to confirm and display falls.  An exemplary method includes determining whether a patient has a history of falls, asking a patient to pre-approve knee-level surveillance during the admissions process, and linking RFID tags associated with the patient to the patient's records). 
Claims 4, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koblasz, in view of Gannot, and further in view of Tran, et al (US PG Publication 2011/0115624), hereafter Tran.
Regarding claim 4, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 3.
Koblasz, in view of Gannot, does not teach
wherein the GMM models are trained using an expectation maximization algorithm.

wherein the GMM models are trained using an expectation maximization algorithm
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator
(highest probability = maximum expectation – see [0387]) 
[0387] - The knowledge of an expert or well-classified examples are expressed as or transferred to a set of "fuzzy production rules" in the form of IF-THEN, leading to algorithms describing what action or selection should be taken based on the currently observed information.  The subject of HOS (higher-order statistics) is based on the theory of expectation (probability theory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Tran’s teaching of determining a fall based on measurement data, by using accelerometer data, magnetometer data, and audio data, for the benefit of continuous monitoring of 
Regarding claim 7, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Koblasz, in view of Gannot, does not teach
wherein the instructions further cause the processor to implement Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data.
In the same field of endeavor, Tran teaches the limitations not taught by Koblasz, in view of Gannot, including
wherein the instructions further cause the processor to implement Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations).


Regarding claim 10, Koblasz, in view of Gannot, teaches the computer readable storage medium of claim 2.
Koblasz, in view of Gannot, does not teach
wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data.
In the same field of endeavor, Tran teaches the limitations not taught by Koblasz, in view of Gannot, including
wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data
([0189] - The electronic circuitry housed in the watch case 1380 detects adverse conditions such as falls or seizures.  In one implementation, the circuitry can recognize speech, namely utterances of spoken words by the user, and converting the utterances into digital signals.  The circuitry for detecting and processing speech to be sent from the wristwatch to the base station 20 over the mesh network includes a central processing unit (CPU).  The CPU is coupled via the bus to processor wake-up logic, one or more accelerometers to detect sudden movement in a patient, an ADC 102 which receives speech input from the microphone
[0366] - The present invention repeatedly records position and/or posture data over time.  Magnetometers can be attached to a thigh and the torso to provide absolute rotational position about an axis coincident with Earth's gravity vector (compass heading, or yaw).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Tran’s teaching of determining a fall based on measurement data, by using accelerometer data, magnetometer data, and audio data, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).

Regarding claim 14, Koblasz, in view of Gannot, teaches the method of claim 13.
Koblasz, in view of Gannot, does not teach
wherein the GMM models are trained using an expectation maximization algorithm.
In the same field of endeavor, Tran teaches the limitations not taught by Koblasz, in view of Gannot, including
wherein the GMM models are trained using an expectation maximization algorithm
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator
(highest probability = maximum expectation – see [0387]) 
[0387] - The knowledge of an expert or well-classified examples are expressed as or transferred to a set of "fuzzy production rules" in the form of IF-THEN, leading to algorithms describing what action or selection should be taken based on the currently observed information.  The subject of HOS (higher-order statistics) is based on the theory of expectation (probability theory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Tran’s teaching of determining a fall based on measurement data, by using accelerometer data, magnetometer data, and audio data, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).
Regarding claim 17, Koblasz, in view of Gannot, teaches the method of claim 12. 
Koblasz, in view of Gannot, does not teach

In the same field of endeavor, Tran teaches the limitations not taught by Koblasz, in view of Gannot, including
further comprising implementing Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Tran’s teaching of determining a fall based on measurement data, by using accelerometer data, magnetometer data, and audio data, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).
Regarding claim 20, Koblasz, in view of Gannot, teaches the method of claim 12.

wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data.
In the same field of endeavor, Tran teaches the limitations not taught by Koblasz, in view of Gannot, including
wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data
([0189] The electronic circuitry housed in the watch case 1380 detects adverse conditions such as falls or seizures.  In one implementation, the circuitry can recognize speech, namely utterances of spoken words by the user, and converting the utterances into digital signals.  The circuitry for detecting and processing speech to be sent from the wristwatch to the base station 20 over the mesh network includes a central processing unit (CPU).  The CPU is coupled via the bus to processor wake-up logic, one or more accelerometers to detect sudden movement in a patient, an ADC 102 which receives speech input from the microphone
[0366] - The present invention repeatedly records position and/or posture data over time.  Magnetometers can be attached to a thigh and the torso to provide absolute rotational position about an axis coincident with Earth's gravity vector (compass heading, or yaw).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koblasz, in view of Gannot, which includes determining a fall based on measurement data, to include Tran’s .

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCombie, et al (US PG Publication 2010/0298661), hereafter McCombie, teaches generating alarms/alerts based on a patient’s posture and vital signs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



/FRANK E DONADO/Examiner, Art Unit 2641
	

/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641